Citation Nr: 1128545	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-38 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for infertility problems.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for neck spurs/arthritis.

6.  Entitlement to an increased rating for service-connected degenerative arthritis of the lumbar spine, currently rated as 40 percent disabling.  

7.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to June 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and July 2008 and August 2009 rating decisions from the RO in St. Petersburg, Florida.  The appeal is now under the jurisdiction of the St. Petersburg RO.  

In February 2010, the Veteran presented testimony on the issues of whether new and material evidence has been submitted to reopen claims for service connection for bilateral hearing loss and tinnitus and entitlement to service connection for infertility problems and a skin disability at a personal hearing conducted at the St. Petersburg RO before a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The Board notes that the issue of entitlement to an increased rating for service-connected right knee disability is not currently before the Board.  In this regard, following a January 2003 rating decision which granted the claim, the Veteran filed a February 2003 notice of disagreement (NOD), and a statement of the case (SOC) was issued in February 2004.  VA received the Veteran's untimely Form 9 in May 2004.  In May 2004, the Veteran was provided with a letter informing him that his Form 9 was untimely and that no further action would be taken with regard to his claim.  38 C.F.R. § 20.302(b).  The Board acknowledges the decision in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60- day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  However, unlike the claimant in Percy, the VA has not treated this claim as if it were timely.  On the contrary, as indicated above, after receiving the untimely Form 9, the Board notified the Veteran of the defect and that no further action would be taken in connection with his claim and that his appeal was now closed.  The Board further notes the RO did not issue a Supplemental Statement of the Case (SSOC) or otherwise readjudicate this claim since the February 2004 SOC.  Accordingly, the Board concludes that this matter may be distinguished from Percy, and that the claim for entitlement to an increased rating for service-connected right knee disability is not currently in appellate status.

New and material evidence having been submitted, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  These reopened claims as well as the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In August 2004, the RO denied the claim for service connection for bilateral hearing loss.  The Veteran was notified of that decision, but did not perfect an appeal.

2.  Some of the evidence received since August 2004 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

3.  In August 2004, the RO denied the claim for service connection for tinnitus.  The Veteran was notified of that decision, but did not perfect an appeal.

4.  Some of the evidence received since August 2004 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The August 2004 RO rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The August 2004 RO rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

4.  New and material evidence has been received, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petitions to reopen for entitlement to service connection for bilateral hearing loss and tinnitus, which are remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petitions to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).



LAW AND ANALYSIS

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

An August 2004 RO decision denied service connection for bilateral hearing loss and tinnitus because there was no evidence to corroborate his in-service noise exposure while working near airplanes and no nexus was shown to service.  Additionally, with regard to the claim for tinnitus, there was no medical evidence of tinnitus.  The Veteran was notified of the denial in August 2004 and he filed an NOD in September 2004.  An SOC was issued in August 2005.  However, the Veteran did not file a Form 9.  38 C.F.R. §§ 20.202, 20.302(b).  Therefore, both claims are final and not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

In March 2009, the Veteran filed a claims for hearing loss and tinnitus.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final August 2004 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the August 2004 decision includes, but is not limited to, VA and private treatment records and various statements and arguments of the Veteran.  As indicated above, one of the reasons the claim for tinnitus was previously denied was because there were no findings or diagnoses of tinnitus.  A December 2007 VA treatment entry reflected a diagnosis of left ear tinnitus.  Tinnitus was noted bilaterally in December 2008.  

The August 2004 rating decision stated that there is no evidence in the claims folder that would corroborate noise exposure while working in a trailer near airplanes as the Veteran stated on his claim, or any other acoustic trauma.  The Board observes that since the August 2004 rating decision, both the United States Court of Appeals for the Federal Circuit (Federal Circuit) and Court of Appeals for Veterans Claims (CAVC) have emphasized in numerous decisions that if a veteran is determined to be competent and credible to report an in-service event, symptomatology, and in some cases a diagnosis; corroboration is not necessary.  See generally Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran testified that he was exposed to acoustic trauma when working in a trailer next to the flight line and also from generators.  The Veteran is competent to report noise exposure and his report is not inherently incredible.  Accordingly, there is evidence of in-service acoustic trauma, an element determined to be missing at the time of the August 2004 denial.  

In sum, the aforementioned evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claims.  Further, as its credibility is presumed, the new evidence raises a reasonable possibility of substantiating the claims.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since August 2004 warrants a reopening of the Veteran's claims of service connection for bilateral hearing loss and tinnitus, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim for entitlement to service connection for tinnitus is reopened.


REMAND

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

The Veteran contends that he has bilateral hearing loss and tinnitus as the result of acoustic trauma during service.  Specifically, he testified that he worked in a trailer near the flight line and was exposed to airplane noise and also generators.  There are no in-service findings of hearing loss or tinnitus.  The Veteran, however, is competent and in this case credible to state that he was exposed to acoustic trauma.  Accordingly, there is evidence of an in-service injury.  

Further, there is evidence of hearing loss and tinnitus.  A May 2000 VA treatment entry indicated that the Veteran had possible middle ear pathology on his left side.  He was issued hearing aids in June 2000.  There was a complaint of tinnitus in December 2007 and a diagnosis of mixed ear hearing loss on the left and sensorineural hearing loss on the right.  Therefore, because there is evidence of acoustic trauma during service and current diagnoses of bilateral hearing loss and tinnitus, a remand for a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

3.  Entitlement to service connection for infertility problems.

The Veteran testified that he has infertility problems as the result of either a sexually transmitted disease or from improper catheter removal following his in-service right knee surgery during service.  He reported that when the corpsman removed his catheter there was lots of blood that he continued to pass for two days.  The Veteran stated that he and his wife were never able to have children.

The service treatment records indicate that the Veteran was treated for gonorrhea in May and August 1960 and had right knee surgery in February 1962.  He was observed to have infertility for one year in May 1962.  

The Board concludes that as there is evidence of infertility during service, the Board has no reason to doubt that the Veteran has not been able to father children, and because McLendon holds that the threshold for obtaining a VA examination is low, the Board will remand to afford the Veteran a VA examination.  20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4)(i).

4.  Entitlement to service connection for a skin disability.

The Veteran testified that he was treated during service in 1960 for rosacea on his back.  He was given a cream that he continued to use after service.  He last received treatment in 1963 or 1964.  The Veteran reported that he has continued to have a rash that comes and goes on his shoulder blade and spreads half way down his back.

The service treatment records reflect that the Veteran was treated for a rash on his chest in May 1962.  The diagnosis was tinea versicolor.  

Following his separation from service, the Veteran submitted a statement in July 1966 wherein he reported that he had a skin condition during service which had not given him trouble for a long time.  However, in the last couple of months he experienced a flare-up.  He reported that he still had spots from his spring 1962 in-service rash.  The Veteran added that the skin condition was spreading to the upper part of his body.  

The Board concludes that because there is evidence of an in-service skin condition, a report shortly after service indicating that the skin condition was still present, and because the Veteran is competent and credible to report that he has continued to have a rash on and off since service, a remand is necessary to afford the Veteran a VA examination.  See McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4)(i).

5.  Entitlement to service connection for neck spurs/arthritis.

6.  Entitlement to an increased rating for service-connected degenerative arthritis of the lumbar spine, currently rated as 40 percent disabling.  

The Board observes that the above issues (5) and (6) have been perfected to the Board.  After the Veteran was denied service connection for neck spurs/arthritis in a January 2006, he filed a NOD in October 2006, an SOC was issued in November 2007, and he submitted a timely Form 9 in November 2007.  With regard to the claim for an increased rating for service-connected degenerative arthritis of the lumbar spine, a February 2007 rating decision denied the claim, a NOD was received in June 2007, a SOC was issued in January 2008, and a Form 9 was received in February 2008.  The Veteran indicated on both Form 9s that he desired a travel board hearing at his local RO office.  Unfortunately, these issues were not discussed during the Veteran's February 2010 hearing.  Therefore, the Board must remand these matters to the RO to schedule a travel board hearing.  

7.  Entitlement to TDIU.

The Veteran contends that he cannot work due to his service-connected lumbar spine and right knee.  He also testified that no one will hire him because of a neck disability and difficulty hearing.  As reflected above, the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been reopened and remanded for further development.  Further, the issue of entitlement to an increased rating for service-connected lumbar spine and entitlement to service connection for neck spurs/arthritis have been remanded for a travel board hearing.  The Board notes that the issue of entitlement to TDIU is "inextricably intertwined" with the aforementioned issues.  Therefore, the claim for TDIU must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the following VA examinations:

a)  Provide the Veteran with a VA examination to evaluate his claims for service connection for bilateral hearing loss and tinnitus.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claims for bilateral hearing loss and tinnitus.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hearing loss and tinnitus are causally or etiologically related to his symptomatology in military service (October 1957 to June 1962) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should opine whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his conceded in-service acoustic trauma from the flight line and generators.  

b)  Provide the Veteran with a VA examination to evaluate his claim for service connection for infertility problems.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnosis pertaining to the claim for infertility problems.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current infertility problems are causally or etiologically related to his symptomatology in military service (October 1957 to June 1962) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the in-service findings of treatment for gonorrhea in 1960, infertility problems for one year in May 1962, as well as the Veteran's contention that his infertility problems were the result of improper catheter removal following his 1962 right knee surgery.

c)  Provide the Veteran with a VA examination to evaluate his claim for service connection for a skin disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnosis pertaining to the claim for a skin disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current skin disability is causally or etiologically related to his symptomatology in military service (October 1957 to June 1962) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should opine whether the Veteran has a current skin disability that is etiologically related to his in-service diagnosis of tinea versicolor on his chest in May 1962.  The examiner should also observe the Veteran's July 1966 report of a skin disability that was spreading to the upper part of his body as well as his competent and credible testimony that he has experienced a rash intermittently since service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Schedule the Veteran for a hearing in connection with his claims for service connection for neck spurs/arthritis and for an increased rating for service-connected degenerative arthritis of the lumbar spine.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The claim for TDIU is considered inextricably intertwined and should be readjudicated after the above claims and the claims for service connection for neck spurs/arthritis and an increased rating for service-connected degenerative arthritis of the lumbar spine.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


